1

2    Michael Fuller, OSB No. 09357
     OlsenDaines
3
     US Bancorp Tower
4    111 SW 5th Ave., Suite 3150
     Portland, Oregon 97204
5    michael@underdoglawyer.com
6    Direct 503-222-2000

7    Kim Sordyl, OSB No. 031610
     Sordyl Law LLC
8
     422 NW 13th Ave # 751
9    Portland, Oregon 97209
     503-502-1974
10

11   Attorneys for Plaintiff

12

13
                           UNITED STATES DISTRICT COURT

14                                   DISTRICT OF OREGON
15
                                     PORTLAND DIVISION
16

17

18
                                               Case No. 3:21-cv-00311-HZ
     A.B.
19                                             COVER PAGE
                         Plaintiff
20

21                 vs

22   DR. JASON CAMPBELL
23   and OREGON HEALTH &
     SCIENCE UNIVERSITY
24
                         Defendants
25

26

27

28




     COVER PAGE
 1

 2

 3

 4

 5

 6                        UNITED STATES DISTRICT COURT

 7                                 DISTRICT OF OREGON
 8
                                   PORTLAND DIVISION
 9

10

11
                                                Case No. 3:21-cv-00311-HZ
     A.B.
12                                              DECLARATION OF
                       Plaintiff
13

14               vs

15   DR. JASON CAMPBELL
16   and OREGON HEALTH &
     SCIENCE UNIVERSITY
17
                       Defendants
18

19

20
                                      DECLARATION
21
            I,                , declare the following under penalty of perjury:
22

23
       1.   I’m am a registered nurse and employee at OHSU.

24     2.   I read the complaint filed with the court regarding this matter.
25
       3.   I was sexually assaulted by Dr. Jason Campbell in almost the same manner
26
            as described in the complaint.
27

28     4.




     DECLARATION – Page 1 of 5

                                                                                  Exhibit 1
 1

 2     5.    Jason Campbell came into the room. My back was to him. I turned my head
 3
             to say “hi”. Jason did not respond, he just smiled and stared at me while the
 4
             automatic door closed behind him.
 5

 6     6.    Once the door closed completely, Jason Campbell stepped behind me and

 7           grabbed my hips. He pushed his erect penis into my backside. He forcefully
 8
             grinded into my backside as if to make sure I felt his erection.
 9
       7.    I remember Jason Campbell asking me something along the lines of “Do you
10

11           like that?” or “What do you think of that?”

12     8.    I shoved Jason Campbell off and away from me and yelled “what the fuck!”
13
             Jason said “Oh, I better get back to work. Let’s talk about this later.” Then
14
             he left the room.
15

16     9.    I told one male nurse and one male nurse assistant about Jason Campbell

17
             sexually assaulting me in the utility room.
18
       10.
19

20

21     11.
22

23

24

25

26     12.
27

28




     DECLARATION – Page 2 of 5

                                                                                Exhibit 1
 1

 2     13. I did not report Jason Campbell sexually assaulting me at first because I
 3
             feared that OHSU would not believe me
 4

 5

 6     14. Jason Campbell walked around OHSU as if he was a celebrity, and everyone

 7           treated him as such. This only solidified my fear that OHSU would not
 8
             believe me if I came forward and reported the assault.
 9
       15. In December 2020, I told my nurse manager at the time that Jason Campbell
10

11           sexually assaulted me in the utility room in Fall 2019.

12     16.
13

14

15

16     17.

17

18
       18. The nurse manager asked me whether I was afraid. I told her that I feared
19

20
             retaliation by OHSU and Jason Campbell.

21     19.
22

23

24

25     20. The nurse manager offered me resources and reported the sexual assault by

26           email the same day.
27
       21. Two days later I was contacted by Julian Roohani and Adam Verne with the
28
             AAEO.




     DECLARATION – Page 3 of 5

                                                                           Exhibit 1
 1

 2     22. Ms. Roohani conducted the interview while Mr. Verne took notes of the
 3
           interview.
 4
       23. During the interview, Ms. Roohani asked me what I believe were
 5

 6         inappropriate questions. To list a few, Ms. Roohani asked me questions such

 7         as “Did you ever have any conversation with him that would make him feel
 8
           like it was ok to do this?” and “Are you friends outside of work or social
 9
           media?” and “Did you tell anyone else?”
10

11     24. I did not receive any information from Ms. Roohani nor Mr. Verne about

12         resources such as counseling or assistance.
13
       25. Ms. Roohani told me that Jason Campbell no longer worked for OHSU but
14
           would not tell me why.
15

16     26. Ms. Roohani told me that AAEO was not going to do anything because Jason

17
           Campbell no longer worked for OHSU.
18
       27. I received notes from my interview from the AAEO. The AAEO said “We’re
19

20
           closing this because Jason is gone.” I had no idea what that meant. The

21         AAEO did not contact me after this.
22
       28. Throughout its investigation, the AAEO, specifically, Ms. Roohani and Mr.
23
           Verne, were very dismissive of me and my claim that Jason Campbell
24

25         sexually assaulted me.

26     29. Dr. Emily Baird approached me at work to tell me she was “so sorry” and
27
           that she “had no idea” that Jason Campbell had sexually assaulted me in
28
           the utility room.




     DECLARATION – Page 4 of 5

                                                                            Exhibit 1
Exhibit 1
 1

 2
                            UNITED STATES DISTRICT COURT
 3

 4                                   DISTRICT OF OREGON

 5                                   PORTLAND DIVISION
 6

 7
                                                 Case No. 3:21-cv-00311-HZ
 8
     A.B.
 9                                               DECLARATION OF
                         Plaintiff
10

11
                   vs

12   DR. JASON CAMPBELL
     and OREGON HEALTH &
13
     SCIENCE UNIVERSITY
14
                         Defendants
15

16

17                                      DECLARATION
18
            I,                , declare the following under penalty of perjury:
19
       1.    I read the complaint filed with the court regarding this matter.
20

21     2.    I have been very afraid to come forward because of the length of my career at

22           OHSU and because I am afraid of my reputation being harmed.
23
       3.    I was sexually assaulted by Dr. Jason Campbell.
24
       4.
25

26

27

28




     DECLARATION – Page 1 of 5

                                                                                  Exhibit 1
 1

 2     5.
 3

 4
       6.   Once the door to the supply room closed, Jason Campbell grabbed me from
 5

 6          behind, he grabbed the front top of my thighs, and he pushed and ground his

 7          erection into my backside.
 8
       7.   I quickly turned around and yelled, "oh my god!" and Jason Campbell said,
 9
            "don't worry, nobody saw. I made sure." Then, he walked out of the supply
10

11          room.

12     8.   Jason Campbell sent me a disappearing photo of his erection through his
13
            scrubs.
14
       9.
15

16

17
       10. One time via FaceTime, I briefly looked away from the screen, and when I
18
            looked back, Jason Campbell had his erect penis out and in his hand. I hung
19

20
            up the call.

21     11. During another FaceTime, he strangely started talking about having a
22
            relationship with me and that he wanted me to meet his family. Then he
23
            pulled out his erect penis, and I hung up. The next morning, I saw Jason
24

25          Campbell had posted on social media declaring his love to his girlfriend. I

26          found this to be disturbing behavior.
27
       12. On several occasions, four or five, Jason Campbell begged to come to my
28
            house. I never allowed him to come to my home.



     DECLARATION – Page 2 of 5

                                                                             Exhibit 1
 1

 2     13. Jason Campbell invited me over to his apartment and sent me pins of his
 3
             address on several occasions. I never went to his home.
 4
       14. I reported being sexually assaulted by Jason Campbell to two OHSU
 5

 6           physicians. Both were both disgusted with Jason Campbell and encouraged

 7           me to report the assault and harassment.
 8
       15. I told the physicians that I feared I would not be believed and that I feared
 9
             repercussions if I reported that I had been sexually assaulted by Jason
10

11           Campbell.

12     16.
13

14
       17. Around March 2020, Jason Campbell approached me while I was leaving
15

16           Doernbecher Children’s Hospital and asked me to sit on a bench with him.
17
       18. He told me that multiple women in the OHSU ICU have filed sexual
18
             harassment complaints against him. He told me, "They are always
19

20
             unfounded. I have Emily Baird wrapped around my finger." I asked him why.

21           He went on about how he can just go into Emily Baird's office, and "it's all
22
             cleared." This frightened me.
23
       19.
24

25

26     20. Jason Campbell told me that someone sent a multiple-page document with
27
             dates and times to Emily Baird and nothing happened.
28




     DECLARATION – Page 3 of 5

                                                                               Exhibit 1
 1

 2     21. Jason Campbell told me that someone else who worked in the MICU had sent
 3
             a multiple-page complaint to Emily Baird, and he didn't get in trouble.
 4
       22. Jason Campbell told me that someone from the                       , the same
 5

 6           department I work in, complained to Emily Baird about Jason and how he

 7           made inappropriate sexual comments.
 8
       23. Once Jason Campbell became popular through social media, leaders at
 9
             OHSU seemed protective of him.
10

11     24.

12     25.
13

14
       26.
15

16

17

18
       27.
19

20

21

22
       28.
23

24

25

26

27
       29.
28




     DECLARATION – Page 4 of 5

                                                                                Exhibit 1
 1

 2

 3

 4
       30. I know the facts I am testifying about based on my personal knowledge.
 5

 6           Under 28 U.S.C. § 1746, I declare under penalty of perjury that this

 7           declaration is true and correct.
 8

 9
     DATE:
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     DECLARATION – Page 5 of 5

                                                                        Exhibit 1
Exhibit 1
Exhibit 1
Exhibit 1
